DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09/09/2021.
Claims 1-20 are currently pending and have been examined. 

	Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-10 are directed to a method, and claims 11-20 are directed to a system.  Claims 1 and 11 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 11 recite the abstract idea of “generating a product recommendation based on a goodness of a deal”.
Specifically, representative claim 1 recites abstract concepts, including: receiving… at least one product query from at least one user …, wherein the at least one product query comprises at least one product identifier; identifying… a plurality of products based on the at least one product identifier, wherein the plurality of products are similar, wherein the plurality of products are sold from a plurality of stores; retrieving… a plurality of catalogs associated with the plurality of products based on the identifying of the plurality of products; analyzing…the plurality of catalogs using at least one algorithm… detecting one or more product information objects present in each catalog of the plurality of catalogs; generating… at least one product information associated with each product of the plurality of products based on the detecting; analyzing… a plurality of the at least one product information associated with the plurality of products based on the generating of the at least one product information; determining… at least one value of at least one metric associated with the shopping based on the analyzing of the plurality of the at least one product; determining… a goodness of a deal associated with each product of the plurality of products in at least one category based on the at least one value of the at least one metric; identifying… a product from the plurality of products based on the determining of the goodness of the deal; generating…, at least one recommendation for the shopping of the product based on the identifying of the product, wherein the at least one recommendation comprises at least one product information associated with the product; and transmitting… the at least one recommendation to the at least one user … .
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of generating a product recommendation based on a goodness of a deal.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, “generating a product recommendation based on a goodness of a deal” is a certain method of organizing human activity because it represents advertising/sales activities.  Accordingly, claims 1 and 11 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 1 and 11 recite additional elements including: a communication device; at least one user device; a processing device; a storage device; and at least one computer vision algorithm.  The recited additional elements amount to no more than instruction to apply the recited abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 and 11 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “generating a product recommendation based on a goodness of a deal” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 11 are ineligible. 
	
Dependent claims 2, 4, 12, and 14 recite additional elements including: at least one smart machine learning positioning algorithm and at least one media-to-text conversion algorithm.  These algorithms are recited at a high level of generality and do no more than generally link the abstract idea to a particular technological environment.  Accordingly these elements not meaningfully limit the claim and thus, even when viewed as an ordered combination, do not provide integration into a practical application or add significantly more (i.e. an inventive concept) to the abstract idea.  
Dependent claim(s) 3, 5-6, 9-10, 13, 15-16, and 19-20 merely further limit the abstract idea by further characterizing the abstract idea, without reciting any further additional elements.  Therefore, claims 3, 5-6, 9-10, 13, 15-16, and 19-20 are ineligible for the same reasons as identified with respect to claims 1 and 11.  
	Dependent claims 7 and 17 recites additional elements including: retrieving the plurality of catalogs from at least one web server, wherein the at least one web server hosts a plurality of websites … wherein the plurality of catalogs is comprised in a plurality of webpages of the plurality of websites.  The server, websites, and webpages are each recited generically and merely indicates a technological environment, in this case the Internet, in which to apply the abstract idea.  Thus, even when viewed as an ordered combination, nothing in the claim(s) integrates the abstract idea into a practical application or adds significantly more (i.e. an inventive concept) to the abstract idea.
	Dependent claims 8 and 18 recites additional elements including: a web crawler.  The web crawler is recited a high level of generality and merely used as a tool to gather information on the Internet, which does not meaningfully limit the claim (MPEP 2106.05(f)).  Thus, even when viewed as an ordered combination, nothing in the claim(s) integrates the abstract idea into a practical application or adds significantly more (i.e. an inventive concept) to the abstract idea.
	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2021/0365976 A1) in view of Cho (US 2020/0074299 A1).
Claim 1, Johnson et al., hereinafter “Johnson” discloses a method for facilitating providing assistance to a user with shopping, the method comprising: 
receiving, using a communication device, at least one product query from at least one user device, wherein the at least one product query comprises at least one product identifier (¶ [0018]; ¶ [0020] “As shown in FIG. 1B, and by reference number 115, the processing platform may receive, from the client device associated with the customer, the item data identifying the item to be purchased by the customer and customer data identifying the customer”; FIG. 1B, #115); 
identifying, using a processing device, a plurality of products based on the at least one product identifier, wherein the plurality of products are similar, wherein the plurality of products are sold from a plurality of stores (¶ [0015]; ¶ [0022] “As shown in FIG. 1B, and by reference number 120, the processing platform may receive price data identifying prices associated with a plurality of items and other data identifying locations, availabilities, and/or the like of the plurality of items” and “For example, the processing platform may scrape information from merchant websites on prices of currently available items at various locations associated with the merchant. Additionally, or alternatively, the processing platform may obtain the price data and/or other data information from a third-party source that obtains data from web sites, from merchants, and/or the like”; ¶ [0023] “In some implementations, the price data may identify pricing information associated with variants of items associated with an item (e.g., a different color of the item, a different version of the item, and/or the like)”; FIG. 1B #120); 
retrieving, using a storage device, a plurality of catalogs associated with the plurality of products based on the identifying of the plurality of products (¶ [0022] “In some implementations, the processing platform may obtain the price data and/or other data by crawling the web, scraping the web, and/or the like. For example, the processing platform may scrape information from merchant websites on prices of currently available items at various locations associated with the merchant.”; ; 
analyzing, using the processing device, the plurality of catalogs using at least one algorithm… (¶ [0022]; ¶ [0025] “As shown in FIG. 1C, and by reference number 125, the processing platform may process the item data, the price data, and the other data, with a machine learning model”); 
generating, using the processing device, at least one product information associated with each product of the plurality of products … (¶¶ [0022]-[0024]); 
analyzing, using the processing device, a plurality of the at least one product information associated with the plurality of products based on the generating of the at least one product information (¶ [0025] “As shown in FIG. 1C, and by reference number 125, the processing platform may process the item data, the price data, and the other data, with a machine learning model, to identify an optimal price for the item from multiple prices associated with the item or a ranked list of the multiple prices”); 
determining, using the processing device, at least one value of at least one metric associated with the shopping based on the analyzing of the plurality of the at least one product (¶ [0025] “price data”); 
determining, using the processing device, a goodness of a deal associated with each product of the plurality of products in at least one category based on the at least one value of the at least one metric (¶ [0025] “identify an optimal price for the item from multiple prices associated with the item or a ranked list of the multiple prices” and “For example, the processing platform may determine optimal price by analyzing a price of an item with a proximity of a merchant offering the item to the customer, other benefits associated with purchasing the item from a merchant (e.g., rewards points, and/or the like), a time associated with offering the item to the customer, and/or the like to determine other characteristics that are optimal to the customer. That is, the processing platform may identify additional costs associated with obtaining an item (e.g., extended time in obtaining an item, extended commuting costs in obtaining an item, and/or the like) to determine optimal prices for an item”); 
identifying, using the processing device, a product from the plurality of products based on the determining of the goodness of the deal (¶ [0025] “identify an optimal price for the item from multiple prices associated with the item or a ranked list of the multiple prices”; ¶ [0028]; FIG. 1C); 
generating, using the processing device, at least one recommendation for the shopping of the product based on the identifying of the product, wherein the at least one recommendation comprises at least one product information associated with the product (¶ [0028] “As shown in FIG. 1D, and by reference number 130, the processing platform may provide, to the client device associated with the customer, data identifying the optimal price or the ranked list of the optimal prices and data identifying a merchant associated with the optimal price or merchants associated with the ranked list of the optimal prices.  The data identifying the optimal price or ranked list of the optimal prices may indicate various information about the price(s), such as an amount associated with the price(s), a ranking associated with the price(s), and/or the like”); and 
transmitting, using the communication device, the at least one recommendation to the at least one user device (¶ [0028] “As shown in FIG. 1D, and by reference number 130, the processing platform may provide, to the client device associated with the customer, data identifying the optimal price or the ranked list of the optimal prices and data identifying a merchant associated with the optimal price or merchants associated with the ranked list of the optimal prices.”).  
Johnson does not disclose:
analyzing, using the processing device, the plurality of catalogs using at least one algorithm, wherein the at least one algorithm comprises at least one computer vision algorithm, wherein the at least one computer vision algorithm is configured for detecting one or more product information objects present in each catalog of the plurality of catalogs; 
generating, using the processing device, at least one product information association with each product of the plurality of products based on the detecting.
	However, Cho [Symbol font/0x2D]which like Johnson is directed to gathering and analyzing a plurality of products’ information[Symbol font/0x2D] teaches:
analyzing, using the processing device, the plurality of catalogs using at least one algorithm, wherein the at least one algorithm comprises at least one computer vision algorithm, wherein the at least one computer vision algorithm is configured for detecting one or more product information objects present in each catalog of the plurality of catalogs (Cho ¶ [0088] “the image automatic classification server 200 may access the shopping mall server 100 through a website address or a web shopping mall and extract partial or entire contents of one or the plurality of products from the connected shopping mall server 100”; ¶ [0099] “In detail, the image automatic classification server 200 may perform an image deep learning on the plurality of the obtained product images to obtain the product information”; ¶ [0101]);
generating, using the processing device, at least one product information association with each product of the plurality of products based on the detecting (Cho ¶ [0098] “Subsequently, the image automatic classification server 200 may obtain product information based on the plurality of the obtained product images”; ¶ [0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Johnson to include the computer vision algorithm as taught by Cho.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Johnson to include computer vision algorithm of Cho so that the product images may be classified quickly and conveniently with less resources (Cho: ¶ [0158]).

Claim 2, the combination of Johnson in view of Cho teaches the method of claim 1.  Johnson does not teach the following limitations, however Cho further teaches wherein the at least one algorithm further comprises at least one smart machine learning positioning algorithm (Cho ¶¶ [0128]-[0132] “product shot recognizer”), wherein the at least one smart machine learning positioning algorithm is configured for: 
determining at least one of a visual feature of each product information object of the one or more product information objects and a position of each product information object of the one or more product information objects in each catalog of the plurality of catalogs based on the detecting (Cho ¶ [0146] “Again, the criterion that the image automatic classification server 200 classifies from the images, which are secondarily classified, into the main shot and the sub shot for the final classification may be a size of a product exposed area and/or a probability that the product image is applied to one category. In this connection, the size of the product exposed area means a size of an area or the number of pixels occupied by the product in the product image.”; ¶ [0159]); 
classifying the one or more product information objects into one or more information types based on at least one of the visual feature and the position of each product information object of the one or more product information objects (Cho ¶ [0141] “Hereinabove, in the embodiment described above, it is described that the image automatic classification server 200 uses the criteria such as the product information, whether the product is worn, whether there is the pose, the pose type, and/or the view point, or the like in order to classify the product image”; ¶¶ [0146]-[0149] “In detail, the image automatic classification server 200 may classify the image as the main shot as the size of the product exposed area in the secondarily classified image is larger”; ¶ [0159]); and 
identifying at least one product information object associated with at least one predetermined information type from each catalog of the plurality of catalogs based on the classifying (Cho ¶ [0143] “a main shot and a sub shot”), wherein the generating of the at least one product information is further based on the identifying of the at least one product information object (Cho Fig. 5; ¶ [0159]) .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Johnson in view of Cho to include the smart machine learning positioning algorithm as taught by Cho.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the smart machine learning positioning algorithm of Cho so that the product images may be classified quickly and conveniently with less resources (Cho: ¶ [0158]).

Claim 3, the combination of Johnson in view of Cho teaches the method of claim 1.  Johnson further discloses, wherein the one or more product information objects comprises one or more media objects present in each catalog of the plurality of catalogs, wherein the detecting of the one or more product information objects comprises detecting the one or more media objects, wherein the generating of the at least one product information is further based on the detecting of the one or more media objects (¶ [0015] “The processing platform may receive price data identifying prices associated with a plurality of items and other data identifying locations, availabilities, and terms associated with the plurality of items, and may process the item data, the price data, and the other data, with a machine learning model, to identify an optimal price for the item relative to multiple prices associated with the item, where the multiple prices may be included in the prices associated with the plurality of items”; ¶ [0022]).  

Claim 6, the combination of Johnson in view of Cho teaches the method of claim 1. Johnson further discloses the method comprising: 
receiving, using the communication device, at least one preference of the user associated with the shopping from the at least one user device (¶ [0020] “As shown in FIG. 1B, and by reference number 115, the processing platform may receive, from the client device associated with the customer, the item data identifying the item to be purchased by the customer”; Examiner notes identification of the product “to be purchased by the customer” represents a preference of the customer); 
analyzing, using the processing device, the at least one preference (¶ [0025] “As shown in FIG. 1C, and by reference number 125, the processing platform may process the item data, the price data, and the other data”); and 
determining, using the processing device, the at least one category based on the analyzing of the at least one preference, wherein the determining of the goodness of the deal associated with each product of the plurality of products in the at least one category is further based on the determining of the at least one category (¶ [0023] “In some implementations, the price data may identify pricing information associated with variants of items associated with an item (e.g., a different color of the item, a different version of the item, and/or the like). For example, for the price data may identify pricing information for a specific item (e.g., an item in which brand, quantity, color, and/or the like are specified) and/or for a generic item”; ¶¶ [0018]-[0020] “The item data may include information such as a name of the item, a brand of the item, a price associated with the item, a description of the item, a manufacturer of the item, a color of the item, a material of the item”; ¶ [0025] “identify an optimal price for the item from multiple prices associated with the item or a ranked list of the multiple prices).  

Claim 7, the combination of Johnson in view of Cho teaches the method of claim 1. Johnson further discloses, wherein the retrieving of the plurality of catalogs comprises retrieving the plurality of catalogs from at least one web server, wherein the at least one web server hosts a plurality of websites of the plurality of stores, wherein the plurality of catalogs is comprised in a plurality of webpages of the plurality of websites (¶ [0022] “In some implementations, the processing platform may obtain the price data and/or other data by crawling the web, scraping the web, and/or the like. For example, the processing platform may scrape information from merchant websites on prices of currently available items at various locations associated with the merchant. Additionally, or alternatively, the processing platform may obtain the price data and/or other data information from a third-party source that obtains data from web sites, from merchants, and/or the like”).  

Claim 8, the combination of Johnson in view of Cho teaches the method of claim 7.  Johnson further discloses,  further comprising configuring, using the processing device, a web crawler using the at least one product identifier, wherein the web crawler is configured for identifying the plurality of catalogs comprised in the plurality of webpages of the plurality of websites based on the configuring, wherein the retrieving of the plurality of catalogs from the at least one web server is based on the identifying of the plurality of catalogs (¶ [0022] “In some implementations, the processing platform may obtain the price data and/or other data by crawling the web, scraping the web, and/or the like. For example, the processing platform may scrape information from merchant websites on prices of currently available items at various locations associated with the merchant. Additionally, or alternatively, the processing platform may obtain the price data and/or other data information from a third-party source that obtains data from web sites, from merchants, and/or the like”).    

Claim 9, the combination of Johnson in view of Cho teaches the method of claim 7.  Johnson further discloses, wherein the plurality of websites associated with the plurality of stores are dissimilar (¶ [0022] “Additionally, or alternatively, the processing platform may obtain the price data and/or other data information from a third-party source that obtains data from web sites, from merchants, and/or the like”; ¶ [0025] “In this way, the processing platform may identify one or more merchants that offer optimal prices for an item, thereby saving computing resources associated with the customer having to navigate various resources to determine which merchant offers the optimal price for the item”).  

Claim 10, the combination of Johnson in view of Cho teaches the method of claim 1.  Johnson further discloses, wherein the at least one product information comprises a price of each product of the plurality of products (¶ [0022] “the processing platform may receive price data identifying prices associated with a plurality of items”), wherein the analyzing of the plurality of the at least one product information comprises analyzing a plurality of the price associated with the plurality of products, wherein the at least one metric comprises at least one price metric, wherein the determining of the at least one value for the at least one metric comprises determining the at least one value for the at least one price metric (¶ [0025] “As shown in FIG. 1C, and by reference number 125, the processing platform may process the item data, the price data, and the other data, with a machine learning model, to identify an optimal price for the item from multiple prices associated with the item or a ranked list of the multiple prices”), wherein the at least one category comprises a lowest price category, wherein the determining of the goodness of the deal associated with each product of the plurality of products in the at least one category comprises determining the goodness of the deal associated with each product of the plurality of products in the lowest price category based on the determining of the at least one value for the at least one price metric (¶¶ [0025]-[0026]; ¶ [0028] “In some implementations, a color of the indicator may be triggered based on how the price of the item provided on the price tag compares to a lowest price of the optimal price(s) (e.g., red indicates a better price elsewhere, green indicates the current merchant is best, yellow indicates a potentially better price is available, and/or the like).”).

Claims 11-13 and 16-20 are directed to a system.  Claims 11-13 and 16-20 recite limitations that are parallel in nature as those addressed above for claims 1-3 and 6-10, which are directed towards a method.  Claim(s) 11-13 and 16-20 are therefore rejected for the same reasons as set forth above for claims 1-3 and 6-10, respectively.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cho, and further in view of Trandal et al. (US 7,792,709 B1).
Claim 4, the combination of Johnson in view of Cho teaches the method of claim 3.  The combination of Johnson in view of Cho does not teach limitations associated with a media-to-text conversion algorithm.  However, Trandal et al., hereinafter “Trandal”[Symbol font/0x2D]which like Johnson is directed to providing shopping assistance including comparing merchant pricing[Symbol font/0x2D] teaches:
wherein the at least one algorithm further comprises at least one media-to-text conversion algorithm, wherein the at least one media-to-text conversion algorithm is configured for converting the one or more media objects into one or more textual objects based on the detecting of the one or more media objects, wherein the generating of the at least one product information is further based on the converting (Trandal FIG. 9; Col 9, ll. 25-30 “Optical Character Recognition”; Col 14, ll. 5-10).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Johnson in view of Cho to include the media-to-text conversion algorithm as taught by Trandal.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the media-to-text conversion algorithm of Trandal in order to simplify and enhance the consumer shopping experience (Trandal: Col 3, ll. 65-67). 

Claim 14 is directed to a system.  Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4 which is directed towards a method.  Claim(s) 14 is therefore rejected for the same reasons as set forth above for claim 4.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cho, and further in view of Pathak et al. (US 2017/0221118 A1).
Claim 5, the combination of Johnson in view of Cho teaches the method of claim 1.  Johnson further discloses: 
analyzing, using the processing device, the at least one product query (FIG. 1B; FIG. 1C; ¶¶ [0025]-[0026]).
The combination of Johnson in view of Cho does not teach limitations associated with a query language.  However, Pathak et al., hereinafter “Pathak” [Symbol font/0x2D]which like Johnson is directed to performing product searches[Symbol font/0x2D] teaches: 
determining, using the processing device, a language of the at least one product query (Pathak ¶ [0038] “In many embodiments, method 400 can further comprise an activity 410 of determining that a language of the search query is an unselected language. An unselected language (e.g., a foreign language) can be a language other than a default language of the eCommerce website”); and 
translating, using the processing device, the at least one product information into the language based on the determining of the language and the generating of the at least one product information (Pathak ¶ [0042] “In a number of embodiments, method 400 can further comprise an activity of providing an option to view the search results in the unselected language. In some embodiments, a link to a foreign language website of the eCommerce, a link to a translation of the search results in the unselected language, or a link to a search conducted in the unselected language can be provided.”), wherein the analyzing of the plurality of the at least one product information is further based on the translating (Pathak ¶ [0041] “Returning to FIG. 4, method 400 can further comprise an activity 420 of performing a search of the search query based on the translation of the search query into the selected language.”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Johnson in view of Cho to include the language translation as taught by Pathak.  One of ordinary skill in the art before the effective filing date would have been motivated to make the above modification because many times the search engine of an eCommerce website is unable to perform a search based on a search query in a different language than the language primarily used in the region of the eCommerce website; accordingly, there is a need for systems and methods to provide a better understanding of search queries (Pathak ¶ [0002]).

Claim 15 is directed to a system.  Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5 which is directed towards a method.  Claim(s) 15 is therefore rejected for the same reasons as set forth above for claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boteanu et al. (US 11,443,180 B1) describes systems and methods for mapping product information to locations in a marketplace catalog using machine learning techniques.
Jain et al. (US 10,949,907 B1) describes methods and systems for generating a list of products each matching a reference product using multi-modal attribute data.
NPL Reference U (Goswami, Anjan) evaluates ranking algorithms for an e-commerce search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625